DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Claim(s) 1-4, are/as filed on 03/13/2020 are currently pending. Claims 1-2 are previously presented, claims 3-4 are currently amended.  Claims 1-4 are rejected.
Claim Interpretation
Examiner wishes to point out to Applicant that claims 1-4 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a three-sided rotor (piston)” which is indefinite because the scope of rotor (piston) is not clear. Is the rotor and the piston are the same elements or two different elements? Based on the instant disclosure the rotor and the piston are the same element (see [0033] and [0039] of the 
Claim 4 has the same problem as claim 1 above
Claim(s) 2-3 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomasiak (WO 2018/115467 – of record) in view of Arao (US 2020/0361149) and Nebel (US 3,669,604). 
Regarding claim 1, Tomasiak teaches a rotary piston extruder head for 3D printer (see Abstract; Fig. 1) comprising:
- a housing with a loading chamber (7) and a working chamber (4);
- at least one heating element (5) and a heat sensor (a thermal sensor (6)) disposed within the housing (see Fig.1; Page 4, lines 10-25 and Page 5, lines 1-5);
- an extruder tip (nozzle body (8)) comprising …and having a removable replaceable nozzle at an opposite end (see Fig.1; Page 2, lines 5-10 and Page 4, lines 15-20). Tomasiak does not explicitly teach extruder tip comprising a built-in heat sensor and a built-in heating element, connected at one end to the In the same field of endeavor, 3-D printing, Arao teaches a three-dimensional fabricating apparatus comprises a fabrication head (10), a nozzle body (15) comprising a built-in heat sensor (17) and a built-in heating element (16) (see Fig.2; [0036] and [0039]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a rotary piston extruder as taught by Tomasiak with extruder tip (nozzle body (8)) comprising a built-in heat sensor and a built-in heating element as taught by Arao for the purpose of controlling a temperature of the extruded material (see [0039]). 
Tomasiak further teaches the working chamber (4) having is provided with a drive eccentric (motor (16)) located therein with an axis coinciding with the working chamber symmetry axis, and a rotor with an internal gear (14) is arranged on the eccentric of the shaft of the motor (16) and is configured to rotate (see Fig. 2; Page 5, lines 12-15 and Page 6, lines 16-20);however, Tomasiak does not teach working chamber having an epitrochoid profile is provided with a drive eccentric shaft and a three-sided rotor. 
In the same field of endeavor, device for extruding materials, Nebel teaches an apparatus for processing a flowable material comprises working chamber having an epitrochoid profile is provided with a drive eccentric shaft (3) and a three-sided rotor (2) (see Claim 1 and Fig.1;column 1, lines 55-60). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a rotary piston extruder as taught by the combination of Tomasiak and Arao with working chamber having an epitrochoid profile is provided with a drive eccentric shaft and a three-sided rotor as taught by Nebel in order to control a feed material through the flow passage (see column 1, lines 15-30). 
 Tomasiak in view of Arao and Nebel further teaches the working chamber (4) is connected to the loading chamber (7) and the extruder tip by flow channels (2) (see Fig. 1); a hermetic front cover of the working chamber having a stationary gear (9) on the internal surface, the axis of which coincides with the axis of the eccentric shaft and which engages the gear of the rotor (see Figs. 1-4 of Tomasiak); a hermetic back cover with an opening for the end portion of the eccentric shaft (see Fig. 1 of Nebel).
Regarding claim 2, Tomasiak in view of Arao and Nebel further teaches the rotary piston extruder head (7) for 3D printer, wherein the working chamber is removable (see Figs .1-4 of Tomasiak and Fig. 2 of Arao).
Regarding claim 3, the combination of Tomasiak, Arao and Nebel discloses the claimed invention except for the eccentric drive shaft has a sliding cone fit in the working chamber. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the eccentric drive shaft has a sliding cone fit in the working chamber, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of the eccentric drive shaft has a sliding cone fit in the working chamber for the purpose of having shape that provide a secure connection with the working chamber. (Please see MPEP 2144.04 IV B for further details).
Regarding claim 4, Tomasiak in view of Arao and Nebel further teaches the rotary piston extruder head for 3D printer, wherein the edges of the rotor (16) comprise radial seals (13) (see Fig. 2 of Tomasiak ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743